Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1560
                          Lower Tribunal No. 18-8260
                             ________________


                             Kenyatta Harmon,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Richard L. Hersch, Judge.

      Kenyatta Harmon, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, SCALES, and HENDON, JJ.

      PER CURIAM.
      Affirmed. Delgado v. State, 43 So. 3d 132, 134-35 (Fla. 3d DCA 2010)

(finding information that stated the “defendant possessed a firearm” and cited to

section 775.087, Florida Statutes, was sufficient to allow for enhancement of actual

possession of a firearm); see also Robinson v. State, 215 So. 3d 1262 (Fla. 1st DCA

2017) (holding technical defects in a charging document are no longer “structural”

constituting per se reversible error, and a defendant’s failure to raise a timely

objection to a charging document’s technical insufficiency prior to a jury verdict

results in waiver).




                                         2